                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

ANTHONY DAVIS,                             )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )          No. 4:18CV1437 HEA
                                           )
LOHR DISTRIBUTING CO, INC.,                )
                                           )
             Defendant.                    )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Partial Dismissal,

[Doc. No. 4]. Plaintiff has filed a response in opposition, to which Defendant has

filed a reply; the issues are fully briefed. For the reasons set forth below, the motion

will be granted.

                               Facts and Background

      On August 28, 2018, Plaintiff filed a Complaint, alleging claims of racial

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

seq. In the “Nature of the Action” section, Plaintiff alleges that “Defendant created,

maintained, and subjected Plaintiff to a hostile and discriminatory work

environment, wherein he was repeatedly harassed because of his race,

discriminatorily accused of numerous infractions, and verbally abused over the

course of several years, by several of Defendant’s agents, including a number of

Plaintiff’s supervisors.” Plaintiff seeks to “recover compensatory damages for past
and future pecuniary losses, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary losses,” punitive

damages, reasonable attorney fees and “such other and further relief as the Court

deems just and necessary

      For purposes of the motion now before the Court, the record set forth in the

Complaint establishes the following facts.

      Plaintiff began his employment with Lohr in 2013. During Plaintiff’s

employment, however, he was consistently harassed and discriminated against for

his race. Plaintiff, throughout his tenure with Lohr, had to endure, inter alia,

continual harassment including the following: a. Plaintiff’s white co-workers and

managers would often speak to him and other African American employees in a

racist, derogatory manner; b. white workers had the choice to be rerouted from areas

with a large percentage of African Americans, and were, in general, given

preference to choose better routes than Plaintiff and other African American

employees; c. white drivers received ample assistance, while black drivers including

Plaintiff were most often left to complete their routes alone; in general, the

non-white employees were forced to work under more-difficult conditions than their

white co-workers; d. in Plaintiff’s presence, white workers were told things like that

they did not have to “go to the hood;” e. when Plaintiff had issues, he was informed

that he was on the “ghetto route” and to “tough it out;” f. Plaintiff’s white
                                           2
similarly-situated co-workers were paid higher wages than Plaintiff for no

discernable reason other than race.

      Numerous other employees witnessed the harassment of Plaintiff, noting

Plaintiff’s treatment as unwarranted as Plaintiff was held to unreasonable standards

to which his white co-workers were not. In addition, coworkers noted that Plaintiff

was receiving the worst visible abuse, while noting that Lohr had a culture of racism.

      Out of fear for losing his job, Plaintiff attempted for years to ignore the

harassment and focus on performing his duties to the best of his ability.

      Among other of Defendant’s supervisors, Plaintiff’s manager Bill Lenz

constantly, over the course of multiple years, spoke to Plaintiff in a racist and

disrespectful manner, privately, and in front of Plaintiff’s coworkers. As just a few

of many examples, Lenz, knowing that Plaintiff lived in a predominantly black

neighborhood, would ask Plaintiff if he “ha[d] fun in the jungle,” and would ask

Plaintiff following his lunch break things like whether Plaintiff “ate any chicken or

watermelon” that day. This verbal abuse continued for years. The pattern of verbal

abuse was so bad that on multiple occasions, Plaintiff’s coworkers pulled him aside

and said things to him such as “I don't know how you feel about it, but I find the

things that [the managers] say to you to be offensive,” and other statements making

it clear that the racist treatment of Plaintiff was so pervasive and glaring that it was

offensive even to Plaintiffs’ white co-workers.
                                           3
      In addition to the racist comments directed at Plaintiff, Defendant’s managers

singled him out in other improper and negative ways, often treating him with an

obvious double-standard, penalizing or reprimanding Plaintiff for behavior that

management allowed and ignored in the case of similarly-situated white co-workers;

for instance, on one occasion, Lenz wrongfully blamed Plaintiff for a mistake made

by the company in which Plaintiff did not complete a delivery because it was not

accompanied by an invoice. In the warehouse, multiple signs were posted that said,

“no invoice / no delivery;” that was a common policy that Plaintiff’s white

co-workers also followed.    Despite this, Lenz told Plaintiff in front of his

co-workers that Plaintiff “had no common sense.”

      As another example of being negatively singled out for no apparent reason

other than his race, Plaintiff was completing an inventory count and was ordered to

turn off his music because “a white coworker didn’t want to hear it.” Meanwhile,

Plaintiff’s white co-workers were never scrutinized for playing their choice of

music, and certainly were never told their music “bothered a black coworker.”

      Over the course of his employment, Plaintiff was repeatedly passed over for

promotion in favor of white co-workers with much less experience and/or tenure. As

just one of many examples over the years, in May of 2016, Plaintiff was promised an

opportunity to be hired full-time as soon as Lohr began filling full-time positions.

As Plaintiff had seniority over many of his peers, he was assured that he would be
                                          4
the first to be moved into a full-time position once the hiring period began.

However, Defendant promoted another employee, Ryan Colt, to a full-time position

before Plaintiff.   Colt, a white man, was trained by Plaintiff and was given the job

despite the position never being opened up to Plaintiff. Plaintiff’s being passed over

for promotion in this manner happened repeatedly over the course of his

employment; the situation with Colt was only one of many instances in which

Defendant racially discriminated against Plaintiff in its promotion of employees.

      Another facet of Plaintiff’s employment where he was treated in an obviously

worse manner than his similarly-situated white co-workers was in the treatment of

Plaintiff’s requests for vacation time. As just one of many examples, throughout

2016, manager Cory Wallace began to reject Plaintiff’s requests for vacation days.

When Plaintiff questioned his rejections, Wallace claimed that other employees

entered vacation requests first; that assertion, however, was false; rather, it was clear

to Plaintiff that white co-workers were given preference for vacation days over

Plaintiff, regardless of when their requests were made.

      On another occasion, Plaintiff asked if he could take off every Friday in the

month of December 2016 as another of his coworkers, David Bax, a white

employee, was allowed to do so the previous month.         Wallace summarily denied

Plaintiff’s request, and claimed that Plaintiff would be a “dick” for doing that.



                                           5
      Later that month, Plaintiff requested time off for a vacation. The vacation,

spanning over the weekend, included days beginning from Thursday through the

following Tuesday. Despite requesting off for each of these days, Wallace accused

Plaintiff of failing to request the day off on Tuesday. As a result of this accusation,

Wallace filed a report against Plaintiff for missing a day of work; Plaintiff’s white

co-workers were never penalized for missing work when putting in an approved

request, as was the case for Plaintiff.

      Additionally, on numerous occasions, Wallace openly admitted his belief that

Plaintiff should not have as many vacation days as he did; something Wallace never

did to any white co-worker. Following Wallace’s complaining about Plaintiff’s

vacation days, Plaintiff’s vacation days were then inexplicably taken away, due to a

supposed “mistake” made by the Human Resources department, despite their prior

verification; Plaintiff’s co-workers never had an issue with losing vacation days

and/or getting time off approved.

      In late November 2016, Plaintiff approached management about the behavior

he had suffered through for years, including many of the examples delineated above,

and conveyed to management that he felt he was being mistreated for being African

American.

      Following his report, it became obvious to Plaintiff that management was

unhappy with his suggestion that Defendant was racist. The retaliation against him
                                          6
then began in earnest; for instance, in November 2016, Wallace accused Plaintiff of

coming to work under the influence of marijuana; management suggested he take a

drug test or risk losing his job due to that accusation. Knowing this accusation to be

false, Plaintiff voluntarily took a drug test. The results of the drug test came back

negative. Other similarly-situated white employees drank alcohol and used drugs,

on many occasions during company time, and were never forced to take drug tests.

      In December of 2016, Plaintiff was fired from Lohr Distributing Co, Inc. His

termination immediately followed his complaint to management of the racist

treatment he was enduring, as it became clear that management was going to “teach

him a lesson” for complaining of their racist treatment. Plaintiff’s employment was

ostensibly terminated because he was “stealing time” from the company.

      During Plaintiff’s employment at Lohr, he was expected to clock in and out

from his shifts on his personal phone. However, the service inside the building was

nearly inoperative and he was, therefore, unable to clock in or out from inside the

building. Plaintiff informed Lenz of this issue over 8 months prior, but nothing was

ever done to amend the issue. As a result he would have to wait to clock out until he

was out of the building and had reached a farther distance away. Many issues arose

from this delay, as it would take a considerable amount of time after Plaintiff left

work before he was able to clock out. Additionally, due to the delay, Plaintiff

forgot to immediately clock out when he left on a few number of occasions.
                                          7
However, whenever this happened, he immediately informed Lenz of the error, and

amended the situation immediately.

      Additionally, Plaintiff would often come in a few hours late, when given

pre-approval from Lenz, and drive his route in a shorter amount of time in order to

save the company money. Despite all of these efforts, Plaintiff’s employment was

still terminated based on this accusation of “stealing time.”

      Plaintiff’s termination followed closely Plaintiff’s asking management

whether he was being treated in a discriminatory manner due to being African

American. In fact, no white co-worker was ever terminated for the issue for which

Plaintiff was terminated despite many of Plaintiff’s white co-workers having

identical conduct in relation to the clocking-in and logging of their time due to the

phone-service problem.

                                    Legal Standard

      The purpose of a motion to dismiss for failure to state a claim is to test the

legal sufficiency of the complaint. To survive a motion to dismiss pursuant to Rule

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.544, 570 (2007)). A

plaintiff need not provide specific facts in support of his allegations, Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include sufficient factual
                                            8
information to provide the ‘grounds’ on which the claim rests, and to raise a right to

relief above a speculative level.” Schaaf v. Residential Funding Corp., 517 F.3d 544,

549 (8h Cir. 2008) (citing Twombly, 550 U.S. at 555 & n.3). This obligation requires

a plaintiff to plead “more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A

complaint “must contain either direct or inferential allegations respecting all the

material elements necessary to sustain recovery under some viable legal theory.” Id.

at 526 (quoted case omitted). This standard “simply calls for enough facts to raise

reasonable expectation that discovery will reveal evidence of [the claim or

element].” Id. at 556.

      On a motion to dismiss, the Court accepts as true all of the factual allegations

contained in the complaint, even if it appears that “actual proof of those facts is

improbable” id., and reviews the complaint to determine whether its allegations

show that the pleader is entitled to relief. Id. at 555-56. The principle that a court

must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Iqbal, 556 U.S. at 678-79 (stating “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice”). Although legal conclusions can provide the framework for a complaint,

they must be supported by factual allegations. Id. at 679. Plausibility is assessed by

considering only the materials that are “necessarily embraced by the pleadings and
                                           9
exhibits attached to the complaint[.]” Whitney v. Guys, Inc., 700 F.3d 1118, 1128

(8th Cir. 2012) (quoted case omitted). The plausibility of the plaintiff’s claim is

reviewed “as a whole, not plausibility of each individual allegation.” Zoltek Corp. v.

Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010).

                                     Discussion

      Defendant argues that portions of Plaintiff’s claims of race discrimination in

Count I should be dismissed because Plaintiff failed to timely exhaust his

administrative remedies. Defendant also seeks dismissal of portions of Plaintiff’s

claims because Plaintiff failed to raise claims regarding a hostile work environment

in his charge.

      Plaintiff contends that he had pled hostile work environment discrimination

claims in a manner that sets forth various theories of recovery for a pernicious and

ongoing patter of racial discrimination that culminated with his termination and that

his termination was an act of illegal retaliation directly motivated and caused by

Plaintiff’s complaining of his racially discriminatory treatment.

      In response, Defendant contends that Plaintiff’s claims of hostile work

environment based on race are untimely, are not administratively exhausted, cannot

support a continuing violation theory, and should be dismissed. Defendant argues

that Plaintiff’s allegations regarding the alleged discriminatory treatment were

discrete acts, and therefore, do not support a continuing violation.
                                          10
      Title VII requires exhaustion of administrative remedies before filing a law

suit in federal court. See 42 U.S.C. § 2000e-5(e)(1); e.g., Brooks v. Midwest Heart

Grp., 655 F.3d 796, 800 (8th Cir. 2011) (Title VII). Exhaustion requires (1) timely

filing a charge of discrimination with the EEOC setting forth the facts and nature of

the charge and (2) receiving notice of the right to sue. See 42 U.S.C. § 2000e-5(b),

(e), (f)(1); 29 U.S.C. § 626(b), (d). A charge of discrimination under Title VII or the

ADEA must be filed no more than 300 days after the alleged unlawful employment

action. 42 U.S.C. § 2000e-5(e)(1); Richter v. Advance Auto Parts, Inc., 686 F.3d

847, 851 (8th Cir. 2012).

      Generally, because each incident of discrimination or retaliation is a “discrete

act,” an employee must exhaust the administrative process for each discrete act for

which he or she seeks to bring a claim. Wedow v. City of Kansas City, Mo., 442 F.3d

661, 672 (8th Cir. 2006). The plaintiff's charges must be “sufficiently precise to

identify the parties, and to describe generally the action or practices complained of.”

Cottrill, 443 F.3d at 634 (quoting 29 C.F.R. § 1601.12(b)). “If the EEOC gives the

individual a right-to-sue letter following the EEOC investigation, the charge limits

the scope of the subsequent civil action because the plaintiff may [only] seek relief

for any discrimination that grows out of or is like or reasonably related to the

substance of the allegations in the administrative charge.” Id. (internal citation and

quotation omitted). “Permitting claims to be brought in court which are outside the
                                          11
scope of the EEOC charge would circumscribe the EEOC's investigatory and

conciliatory role and deprive the charged party of notice of the charge.” Id.

      Plaintiff filed his EEOC Charge of Discrimination (“Charge”) on July 24,

2017. According to the statute of limitations, only those allegedly unlawful

employment acts occurring on or after September 27, 2016, were subject to

administrative exhaustion through the Charge. Plaintiff’s principal allegations are

that he complained to a member of management that his most recent supervisor,

Corey Wallace, was harassing him because of his race. In retaliation for the

complaint, Mr. Wallace accused him of being under the influence of drugs and

required him to take a drug test, which he passed. On or about December 15, 2016,

his employer terminated him for “stealing time.” Plaintiff attempts to plead hostile

work environment claims based on race discrimination by referencing a hostile and

discriminatory work environment in the general allegations in the Nature of the

Action in the Complaint. Plaintiff’s termination on December 16, 2016 is the only

alleged discriminatory act that occurred within the statutory limitations period.

      While a circumstance may exist in which a termination is part of a continuing

discriminatory practice, this case is not one of those situations. Although it is true

that Plaintiff’s Charge was timely filed with respect to his termination, the

continuing violation theory does not apply to this case to save Plaintiff’s remaining,

untimely claims. The Supreme Court has explained that “discrete discriminatory
                                          12
acts are not actionable if time barred, even when they are related to the acts alleged

in timely filed charges. Each discriminatory act starts a new clock for filing charges

alleging that act.” See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113

(2002) (Title VII context). “Discrete acts such as termination, failure to promote,

denial of transfer, or refusal to hire are easy to identify. Each incident of

discrimination and each retaliatory adverse employment decision constitutes a

separate actionable unlawful employment practice.” Id. at 114; see also Williams v.

Lender Processing Servs., Inc., 2013 WL 5739059, at *1 (E.D. Mo. Oct. 22, 2013)

(dismissing claims under the MHRA for failure to train, failure to promote,

constructive demotion, and failure to approve a pay raise because each claim

involved discrete acts of discrimination rather than a continuing violation); Richter,

668 F.3d at 851 (“[Morgan] abrogates the continuing violation doctrine as

previously applied to claims of discriminatory or retaliatory actions by employers,

and replaces it with the teaching that each discrete incident of such treatment

constitutes its own ‘unlawful employment practice’ for which administrative

remedies must by exhausted.” (quotation omitted)). Because “discrete acts that fall

within the statutory time period do not make timely acts that fall outside the time

period,” Morgan, 536 U.S. at 112, only Plaintiff’s termination claim is actionable.

See Tisch v. DST Sys., Inc., 368 S.W.3d 245, 255 (Mo. Ct. App. 2012) (applying

Morgan to conclude that complaints of demotion, denial of transfer, and failure to
                                           13
promote were all discrete acts of termination under MHRA and not subject to

continuing violation theory).

      The Morgan Court acknowledged an exception to its bar on the consideration

of discriminatory actions that occur outside the statutory period, but solely for

hostile work environment claims. Morgan, 536 U.S. at 117. “A charge alleging a

hostile work environment claim ... will not be time barred so long as all the acts

which constitute the claim are part of the same unlawful employment practice and at

least one act falls within the time period.” Id. at 122; Rebouche v. Deere Co., 786

F.3d 1083, 1087 (8th Cir. 2015) (refusing to consider discriminatory actions that

occurred outside of the statutory period because the plaintiff had not asserted hostile

work environment claim); Rowe v. Hussman Corp., 381 F.3d 775, 779 (8th Cir.

2004) (“Because her charge alleged a hostile work environment − a claim based on

the ‘cumulative effect of individual acts − [the plaintiff’s] hostile work environment

claim was timely if ‘an act contributing to [the] claim occur[ed] within the filing

period....”) (citation omitted).

      Plaintiff is not entitled to rely on the exception that permits consideration of

actions occurring outside the time period. Plaintiff failed to allege or reference in his

EEOC charge that Defendant had created a “hostile work environment.” In the

Charge, Plaintiff identified the earliest date of discrimination as October 1, 2016 and

latest as December 15, 2016. Plaintiff failed to check the box on the form for
                                           14
“continuing action,” which would have indicated that he was alleging a continuing

practice of discrimination. Plaintiff’s Charge checked boxes indicated race and

retaliation in relation to his termination. Although there is no “hostile work

environment” box to check on the Charge, Plaintiff could have listed hostile work

environment and checked the “other” box. Hostile work environment claims are not

like or reasonably related to claims for wrongful termination. See, e.g., Gipson v.

KAS Snacktime Co. 83 F.3d 225, 229 (8th Cir. 1996) (for a claim of hostile work

environment “[t]o be properly exhausted [it] must be separately raised in the

administrative charge, because it is not reasonably related to a claim of discrete act

of discrimination, such as [a termination]]”) (abrogated on other grounds).

      Applying these principles, the Court finds that all of the alleged

pre-September 27, 2016, incidents fall into the category of discrete acts so Plaintiff

may not now salvage any time-barred claims by asserting a continuing violation

theory. The alleged route assignments, failure to promote, and vacation issues were

discrete adverse actions that had immediate and tangible effects on Plaintiff’s

employment. See Gipson. 83 F.3d at 229 (claim for assignment to a rural sales

territory is time-barred as a discrete employment action). The acts, whether

wrongful or not, were discrete, completed acts at the time they occurred.

      Accordingly, Plaintiff’s claims of discrimination as a result of being assigned

less desirable routes, failure to receive promotions, denial of vacation requests each
                                          15
were actionable at the time that they occurred, and Plaintiff’s failure to assert

administrative charges based on these “discrete acts” that occurred before the

statutory time period began to run means that his time to do so for those actions has

expired. Richter, 686 F.3d at 851; Betz, 578 F.3d at 937-38. Plaintiff’s claims of

hostile work environment do not save his claims. The claims he now asserts are not

reasonably related to the charge that a single supervisor retaliated against him. There

is no mention of Plaintiff’s hostile work environment in the charge filed with the

EEOC.

                                     Conclusion

      Based upon the foregoing analysis, Plaintiff’s claims arising under Title VII

based upon acts occurring or allegedly occurring prior to September 27, 2016, as

well as all claims which were not described in his Charge of discrimination or are

not like or reasonably related to claims described in that Charge, specifically

including the claims of discrimination set forth in Paragraphs 10, 11 (including all

subparts), and 12, the claims of unequal pay set forth in Paragraph 11(f) of the

Complaint, the claims of denial of promotion set forth in Paragraphs 22 to 27 of the

Complaint, and the claims relating to vacation set forth in Paragraphs 28 to 38 of the

Complaint, are dismissed.

      Accordingly,



                                          16
      IT IS HEREBY ORDERED that Defendant’s Motion for Partial Dismissal,

[Doc. No. 4], is granted.

      IT IS FURTHER ORDERED that Plaintiff’s claims arising under Title VII

based upon acts occurring or allegedly occurring prior to September 27, 2016, as

well as all claims which were not described in his Charge of discrimination or are

not like or reasonably related to claims described in that Charge, specifically

including the claims of discrimination set forth in Paragraphs 10, 11 (including all

subparts), and 12, the claims of unequal pay set forth in Paragraph 11(f) of the

Complaint, the claims of denial of promotion set forth in Paragraphs 22 to 27 of the

Complaint, and the claims relating to vacation set forth in Paragraphs 28 to 38 of the

Complaint, are dismissed.

      Dated this 9th day of May, 2019.




                                       ___________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                         17
